Exhibit 10.60

 

NuVios, Inc.
197M Boston Post Road West #337
Marlborough, MA 01752

 

November 14, 2003

 

Christopher Mirabelli
HealthCare Ventures LLC
One Kendall Square
Building 300
Cambridge, MA 02139

 

Dear Mr. Mirabelli:

 

In connection with a variety of matters regarding NuVios, Inc. (the “Company”),
a Delaware corporation, the Company has asked you to serve on the Board of
Directors of the Company (the “Board”) and possibly in other capacities for the
Company. You have advised us that you are prepared and willing to serve on the
Board and may be willing to undertake such other activities at our request, if,
but only if, inter alia, you receive a satisfactory indemnification against any
and all claims, risks, damages, costs, liabilities and expenses (collectively,
“Claims”) to which you may be subjected or exposed as a result of, relating to,
or in any way in connection with, any such activities undertaken on behalf of
the Company. Claims shall not include any Claims that the Company may have
against you for a breach of or default under any agreement between you and the
Company.

 

Accordingly, the Company hereby agrees to defend, indemnify and hold harmless
you and your agents (each an “indemnified person”), against any and all Claims,
of any and every kind, nature and description, including but not limited to all
costs of defense, investigation and settlement, which you may suffer or to which
you may be subjected or exposed, as a result of, relating to, or in any way in
connection with, activities that you engage in or have engaged in on behalf of,
at the request of, or in connection with the Company, in each instance to the
fullest extent permitted by law applicable under the circumstances. The
foregoing indemnification shall include the obligation of the Company to pay the
fees and expenses of your counsel (subject to the provisions below) and shall
include the obligation to pay the fees and expenses of counsel for each
indemnified person if there would be, or there is believed to be, an actual or
potential conflict of interests in having one firm represent all indemnified
persons, in each case as such fees and expenses are incurred for you or on your
behalf. Such indemnification shall also include the obligation to pay fees and
expenses in advance of any determination as to the proprietary of
indemnification if there should be any question in that regard, although the
Company may require your undertaking to reimburse it for such expenses if it is
ultimately determined that the Company is not required to or may not properly
indemnify you. Any such undertaking shall be without bond or other security,
unless otherwise required by law.

 

The Company acknowledges that the signatory for the Company of the documents
(the “Documents”) executed in connection with the sale of the Company’s Common
Stock, Series A

 

--------------------------------------------------------------------------------


 

Junior Convertible Preferred Stock and Series B Convertible Redeemable Preferred
Stock dated as of November       , 2003 shall not have any liability under the
Documents or with respect to any matter related to the Documents in such
signatory’s capacity as a representative of the Company.

 

 

NUVIOS, INC.

 

 

 

 

 

By:

/s/ Michael Rosenblatt

 

Name:

Michael Rosenblatt, M.D.

 

Title:

Acting Vice-Chairman

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

/s/ Christopher Mirabelli

 

Christopher Mirabelli

 

 

2

--------------------------------------------------------------------------------